PER CURIAM.
This appeal challenges the sufficiency of the information, upon, the *400sole ground that it did not sufficiently identify the offense charged. The information in part alleged that the defendant, on January 22,1927, in Oklahoma county, in the Western district of the state of Oklahoma, did unlawfully sell and deliver to Orival Snook intoxicating liquor, to wit, whisky. In the lower court, the attack on the information was by motion in arrest of judgment. The information alleged the name of the purchaser. This sufficiently identified and ear-marked the offense. Swafford v. United States (C. C. A.) 25 F.(2d) 581; Davis v. United States (C. C. A.) 24 F.(2d) 814; Jarl v. United States (C. C. A.) 19 F.(2d) 891.
The appeal is frivolous, and the ease is affirmed, with direction that the mandate of this court be issued forthwith.